


116 S4045 IS: Hastening Arms Limitations Talks Act of 2020
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4045
IN THE SENATE OF THE UNITED STATES

June 23, 2020
Mrs. Feinstein (for Mr. Markey (for himself and Mrs. Feinstein)) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To reduce and eliminate threats posed by nuclear weapons to the United States, and for other purposes. 


1.Short titleThis Act may be cited as the Hastening Arms Limitations Talks Act of 2020 or the HALT Act of 2020. 2.FindingsCongress makes the following findings:
(1)The use of nuclear weapons poses an existential threat to humanity, a fact that led President Ronald Reagan and Soviet Premier Mikhail Gorbachev to declare in a joint statement in 1987 that a nuclear war cannot be won and must never be fought. (2)On June 12, 1982, an estimated 1,000,000 people attended the largest peace rally in United States history, in support of a movement to freeze and reverse the nuclear arms race, a movement that helped to create the political will necessary for the negotiation of several bilateral arms control treaties between the United States and former Soviet Union, and then the Russian Federation. Those treaties contributed to strategic stability through mutual and verifiable reciprocal nuclear weapons reductions.
(3)Since the advent of nuclear weapons in 1945, millions of people around the world have stood up to demand meaningful, immediate international action to halt, reduce, and eliminate the threats posed by nuclear weapons, nuclear weapons testing, and nuclear war, to humankind and the planet. (4)In 1970, the Treaty on the Non-Proliferation of Nuclear Weapons done at Washington, London, and Moscow July 1, 1968 (21 UST 483) (commonly referred to as the Nuclear Non-Proliferation Treaty or the NPT) entered into force, which includes a binding obligation on the 5 nuclear-weapon states (commonly referred to as the P5), among other things, to pursue negotiations in good faith on effective measures relating to the cessation of the nuclear arms race … and to nuclear disarmament.
(5)Bipartisan United States global leadership has curbed the growth in the number of countries possessing nuclear weapons and has slowed overall vertical proliferation among countries already possessing nuclear weapons, as is highlighted by a more than 85-percent reduction in the United States nuclear weapons stockpile from its Cold War height of 31,255 in 1967. (6)The United States testing of nuclear weapons is no longer necessary as a result of the following major technical developments since the Senate’s consideration of the Comprehensive Nuclear-Test-Ban Treaty (commonly referred to as the CTBT) in 1999:
(A)The verification architecture of the Comprehensive Nuclear Test-Ban-Treaty Organization (commonly referred to as the CTBTO)— (i) has made significant advancements, as seen through its network of 300 International Monitoring Stations and its International Data Centre, which together provide for the near instantaneous detection of nuclear explosives tests, including all 6 such tests conducted by North Korea between 2006 and 2017; and 
(ii)is operational 24 hours a day, 7 days a week. (B)Since the United States signed the CTBT, confidence has grown in the science-based Stockpile Stewardship and Management Plan of the Department of Energy, which forms the basis of annual certifications to the President regarding the continual safety, security, and effectiveness of the United States nuclear deterrent in the absence of nuclear testing, leading former Secretary of Energy Ernest Moniz to remark in 2015 that lab directors today now state that they certainly understand much more about how nuclear weapons work than during the period of nuclear testing.
(7)Despite the progress made to reduce the number and role of, and risks posed by, nuclear weapons, and to halt the Cold War-era nuclear arms race, tensions between countries that possess nuclear weapons are on the rise, key nuclear risk reduction treaties are under threat, significant stockpiles of weapons-usable fissile material remain, and a qualitative global nuclear arms race is now underway with each of the countries that possess nuclear weapons spending tens of billions of dollars each year to maintain and improve their arsenals. (8)The United States and the Russian Federation are both pursuing the development of destabilizing types of nuclear weapons, including new lower-yield nuclear weapons that are more usable, and the People's Republic of China, India, Pakistan, and North Korea have each taken concerning steps to diversify their more modest, but nonetheless very deadly, nuclear arsenals. 
(9)Since January 2017, President Donald Trump has taken the following actions, which have run counter to the objectives of the Creating an Environment for Nuclear Disarmament (commonly referred to as CEND) initiative that his administration launched in 2018: (A)The release of the 2018 Nuclear Posture Review on February 5, 2018, which lowered the threshold for nuclear weapons use and called for the development of the following new nuclear weapons:
(i)A low-yield warhead on a submarine-launched ballistic missile, which was deployed before the date of the enactment of this Act. (ii)A sea-launched cruise missile, still under development on the date of the enactment of this Act.
(B)The unilateral United States withdrawal from the Joint Comprehensive Plan of Action (commonly referred to as the JCPOA) announced on May 8, 2018, which may lead to the complete collapse of an agreement that had verifiably closed of each of Iran’s pathways to a nuclear weapon. (C)The unilateral United States withdrawal, completed on August 2, 2019, from the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988 (commonly referred to as the Intermediate-Range Nuclear Forces Treaty or the INF Treaty) in response to the material breach by the Russian Federation of its obligations under that Treaty, which has removed all legal constraints on the testing, procurement, and deployment of ground-based shorter-range and intermediate-range missiles, increasing the risk of a missile arms race in the Euro-Atlantic and Indo-Pacific regions. 
(D)The unilateral United States withdrawal, announced on May 22, 2020, from the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002 (commonly referred to as the Open Skies Treaty), which is likely to deny to United States allies and partners a key confidence-building measure and one of the few remaining operational diplomatic forums, through the Open Skies Consultative Commission, to engage with the Russian Federation. (10)During a May 15, 2020, National Security Council meeting, one or more senior officials of the Trump administration reportedly advocated that the United States conduct its first nuclear explosives test since 1992, as part of an effort to bring the Russian Federation and the People's Republic of China into negotiations on a trilateral arms control agreement.
(11)A move by the United States to break its moratorium on nuclear explosives testing would conflict with United Nations Security Council Resolution 2310, led by the United States and adopted in 2016, which states that any nuclear explosives test would defeat the object and purpose of the CTBT and called on all countries to maintain their respective moratoriums on such tests. (12)In light of moves by the United States and other countries to increase their reliance on nuclear weapons, the 21st century nuclear freeze movement would seek to halt the new nuclear arms race by seeking conclusion of a comprehensive and verifiable freeze on the testing, deployment, and production of nuclear weapons and delivery vehicles for such weapons.
(13)The United States would benefit from conclusion of a comprehensive nuclear arms agreement with each of the nuclear-weapon state parties to the NPT and potentially all countries that possess nuclear weapons. (14)In 2013, the report on a nuclear weapons employment strategy of the United States submitted under section 492 of title 10, United States Code, determined that it is possible to ensure the security of the United States and allies and partners of the United States and maintain a strong and credible strategic deterrent while safely pursuing up to a 1/3 reduction in deployed nuclear weapons from the level established in the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011 (commonly referred to as the New START Treaty).
3.Statement of policyIt is the policy of the United States that: (1)The United States should build upon its decades long, bipartisan efforts to reduce the number and salience of nuclear weapons by leading international negotiations on specific arms-reduction measures as part of a 21st century global nuclear freeze movement.
(2)The United States should immediately agree to extend the New START Treaty for 5 years, until February 5, 2026, through mutual agreement with the Russian Federation to provide continued insight into the location, movement, and disposition of strategic delivery vehicles and deployed warheads belonging to the Russian Federation, which would be an important first step to building momentum for a multilateral arms control initiative. (3)Upon the successful extension of the New START Treaty, the United States should engage with all other countries that possess nuclear weapons to negotiate and conclude future multilateral arms control, disarmament, and risk reduction agreements, which should contain some or all of the following provisions: 
(A)An agreement on a verifiable freeze on the testing, production, and further deployment of all nuclear weapons and delivery vehicles for such weapons. (B)An agreement that establishes a verifiable numerical ceiling on the deployed shorter-range and intermediate-range and strategic delivery systems (as defined by the INF Treaty and the New START Treaty, respectively) and the nuclear warheads associated with such systems belonging to the P5, and to the extent possible, all countries that possess nuclear weapons, at August 2, 2019, levels.
(C)An agreement by each country to adopt a policy of no first use of nuclear weapons. (D)An agreement on a proactive United Nations Security Council resolution that expands access by the International Atomic Energy Agency to any country found by the Board of Governors of that Agency to be noncompliant with its obligations under the NPT.
(E)An agreement to refrain from configuring nuclear forces in a launch on warning nuclear posture allowing a country to launch a ballistic missile attack in response to detection by an early-warning satellite or sensor of a suspected incoming ballistic missile. (F)An agreement not to target or interfere in the nuclear command, control, and communications (commonly referred to as NC3) infrastructure of another country through a cyberattack.
(G)An agreement on transparency measures or verifiable limits, or both, on hypersonic cruise missiles and glide vehicles that are mounted on ballistic missiles. (H)An agreement to provide a baseline and continuous exchanges detailing the aggregate number of active nuclear weapons and associated systems possessed by each country.
(4)The United States should rejuvenate efforts in the United Nations Conference on Disarmament toward the negotiation of a verifiable Fissile Material Treaty or Fissile Material Cutoff Treaty, or move negotiations to another international body or fora, such as a meeting of the P5. Successful conclusion of such a treaty would verifiably prevent any country’s production of highly enriched uranium and plutonium for use in nuclear weapons. (5)The United States should convene a series of high level summits on nuclear disarmament modeled on the Nuclear Security Summits process, which saw the elimination of the equivalent of 3,000 nuclear weapons. 
(6)The President should seek ratification by the Senate of the CTBT and mobilize all countries covered by Annex 2 of the CTBT to pursue similar action to hasten entry into force of the CTBT. The entry into force of the CTBT, for which ratification by the United States will provide critical momentum, will activate the CTBT’s onsite inspection provision to investigate allegations that any country that is a party to the CTBT has conducted a nuclear test of any yield. (7)The President should make the accession of North Korea to the CTBT a component of any final agreement in fulfilling the pledges the Government of North Korea made in Singapore, as North Korea is reportedly the only country to have conducted a nuclear explosive test since 1998.
(8)The United States should— (A)refrain from developing any new designs for nuclear warheads or bombs, but especially designs that could add a level of technical uncertainty into the United States stockpile and thus renew calls to resume nuclear explosive testing in order to test that new design; and 
(B)seek reciprocal commitments from other countries that possess nuclear weapons. 4.Prohibition on use of funds for nuclear test explosions (a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2021 or any fiscal year thereafter, or authorized to be appropriated or otherwise made available for any fiscal year before fiscal year 2021 and available for obligation as of the date of the enactment of this Act, may be obligated or expended to conduct or make preparations for any explosive nuclear weapons test that produces any yield until such time as—
(1)the President submits to Congress an addendum to the report required by section 4205 of the Atomic Energy Defense Act (50 U.S.C. 2525) that details any change to the condition of the United States nuclear weapons stockpile from the report submitted under that section in the preceding year; and (2)there is enacted into law a joint resolution of Congress that approves the test.
(b)Rule of constructionSubsection (a) does not limit nuclear stockpile stewardship activities that are consistent with the zero-yield standard and other requirements under law.   